Case 2:18-cv-00351-JRG Document 29-3 Filed 07/09/19 Page 1 of 1 PageID #: 199




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                       )
CORYDORAS TECHNOLOGIES, LLC                            )
                                                       )    Case No. 2:18-CV-00351
               Plaintiff,                              )
                                                       )
       vs.                                             )
                                                       )
ASUSTEK COMPUTER INC.                                  )
                                                       )
               Defendant.                              )
                                                       )



                                     PROPOSED ORDER

       Before the Court is Defendant ASUSTeK Computer Inc.’s (“Asustek”), Motion For Entry

Of Judgment. Accordingly, the Court hereby enters Final Judgment in this matter against

Defendant Asustek. It is further ORDERED that Asustek pay Corydoras $2,000.00 pursuant to

the Offer of Judgment. Each side shall bear its own attorney fees.
